Exhibit 10.106

Dear Glenn,

In order to make changes required under Section 409A (defined in Section 14),
this letter amends and restates your employment letter in its entirety effective
as of July 25, 2007.

This letter and your employment will be effective on your Start Date (defined
below) and sets forth our offer to you to join The Gap, Inc. (the “Company”) as
Chief Executive Officer. Your “Start Date” shall be July 30, 2007 if you obtain
admission to the United States by the United States Customs and Border
Protection Agency in a classification authorizing work for the Company in the
United States (“Admission”) on or before July 30, 2007, or if not, then your
Start Date shall be the business day after the date you obtain Admission,
provided that this letter and your employment will only be effective if the
Company receives your authorization to work in the United States on or prior to
your Start Date. You agree that (i) if you personally receive the Form I-797
Approval Notice issued by U.S. Citizenship and Immigration Services classifying
you as an O-1 nonimmigrant (“Form I-797 Approval Notice”) by 9:00 a.m Eastern
Time on July 29, 2007, you will seek Admission on July 29, 2007, and (ii) if you
personally receive the Form I-797 Approval Notice after 9:00 a.m. Eastern Time
on July 29, 2007, you will seek Admission within 24 hours of receipt of the Form
I-797 Approval Notice.

1. Duties and Scope of Employment. The Company agrees to employ you on an
“at-will” basis in the position of Chief Executive Officer. You will report
directly to the Company’s Board of Directors (the “Board”) and be given such
duties, authorities, and responsibilities that are consistent with your being
the Company’s most senior executive officer as determined by the Board. During
your employment, you will devote your full business efforts and time to the
Company. You may engage in civic and charitable activities in your individual
capacity, and, subject to the consent of the Board, may serve on the board of
directors of another company so long as such activities do not interfere with
the performance of your responsibilities to the Company. Your primary work place
will be at the Company’s corporate headquarters in San Francisco, California.

2. Board Service. The Governance, Nominating and Social Responsibility Committee
of the Board will recommend to the Board that you be made a Director of the
Board without prejudice to the shareholders’ ability to remove or not re-elect
you. The Governance, Nominating and Social Responsibility Committee of the Board
will also recommend to the Board that you be made Chairman of the Board without
prejudice to the Board’s ability to remove you as Chairman.

3. Salary and Incentive Compensation.

(a) Salary. Your annual salary will be U.S. $1,500,000, payable every two weeks
in accordance with the Company’s normal payroll practices. The Compensation and
Management Development Committee of the Board (“the Committee”) will review your
salary at least annually.

(b) Initial Bonus. You will receive a bonus of U.S. $1,000,000 within 30 days of
your Start Date. In the event you voluntarily terminate your employment without
Good Reason (as defined in Section 13(b)) or your employment is terminated for
Cause prior to the second anniversary of your Start Date, you will be required
to repay a pro rata portion (based on the number of full calendar months
remaining in the initial 24 months of employment divided by 24 months) of this
bonus (net of any associated income or employment taxes not recovered in a later
period) within sixty (60) days of your Termination Date (as defined in
Section 9). For all purposes under this letter, the term “Cause” shall mean any
of the following committed by you: (i) willful failure to follow the reasonable
and lawful directions of the Board; (ii) conviction of a felony (or a plea of
guilty or nolo contendere by you to a felony); (iii) acts of fraud, material
dishonesty or misappropriation committed by you against the Company and intended
to result in personal enrichment; (iv) willful misconduct by you in the
performance of your material duties required by this letter which is likely to
materially damage the Company’s financial position or reputation; (v) a material
breach of this letter; (vi) your material breach of the Company’s policies and
procedures; or (vii) any breach by you of the Company’s Code of Business
Conduct. To terminate your employment for “Cause”, the Board must determine in
good faith that Cause has occurred, the Company must give you written notice
detailing the specific clause of the definition of Cause on which termination is
based and the Company must deliver to you a copy of a resolution duly adopted by
a majority of the entire Board (excluding you) at a meeting of the Board called
and held for such purpose that finds in the good faith opinion of the Board,
Cause has occurred and states the basis of that belief. With respect to Sections
3(b)(i), (v), (vi), and (vii), the Board shall give you 10 business days notice
of its good faith determination that Cause has occurred and shall give you 10
business days following the end of such notice period during which to cure the
applicable failure or breach to the good faith satisfaction of the entire Board
(excluding you) at a meeting of the Board called and held for such purpose.



--------------------------------------------------------------------------------

(c) Annual Bonus. You will be eligible for an annual bonus based on achievement
of the Company’s financial objectives, subject to the terms and conditions of
the Executive Management Incentive Compensation Award Plan or any successor
plan. Your annual target bonus will be 150% of your base salary. Depending on
results, your actual bonus, if any, may be higher or lower. Your maximum annual
bonus will be 300% of your base salary. Any bonus payments will be prorated
based on changes in base salary or incentive target that may occur during the
fiscal year. The Committee has the right to modify the program at any time.
Committee discretion can be used to modify the final award amount.

For fiscal year 2007 only, in lieu of the annual bonus described in this
Section 3(c), you will receive a bonus equal to 150% of your base salary,
prorated based on the Start Date for the time you are employed by the Company
during fiscal 2007, provided you are employed by the Company on the date bonuses
are paid to other executives of the Company.

Starting in fiscal year 2008, while you are employed under the terms of this
letter, you will recommend performance measures and payout levels with respect
to the Company’s annual bonus program for yourself and other senior executives,
but such performance measures and payout levels will be determined by the
Committee, in its sole discretion and in accordance with the terms and
conditions of the applicable bonus program.

(d) Long-Term Incentive Awards. Your offer includes long-term incentive awards,
which give you the opportunity to share in the Company’s success over time.

(i) Fair Market Value Stock Options. The Committee approved a stock option grant
to you effective on your Start Date to purchase 2,000,000 shares of Company
common stock, subject to the provisions of the Company’s 2006 Long-Term
Incentive Plan and the award agreement thereunder. The option price is
determined by the fair market value of the stock on the Start Date. These
options will become vested and exercisable as shown in the schedule below,
provided you are employed by the Company on the vesting date. These options must
be exercised within ten years from the Start Date or within three months, or in
the case of termination due to death or Retirement (as defined in the Company’s
2006 Long-Term Incentive Plan), within 12 months, of your Termination Date (as
defined in Section 9), whichever is earlier, or you will lose your right to do
so.

 

  •  

Option to purchase 200,000 shares vesting one year from the Start Date;

 

  •  

Option to purchase 300,000 shares vesting two years from the Start Date;

 

  •  

Option to purchase 300,000 shares vesting three years from the Start Date;

 

  •  

Option to purchase 400,000 shares vesting four years from the Start Date;

 

  •  

Option to purchase 400,000 shares vesting five years from the Start Date; and

 

  •  

Option to purchase 400,000 shares vesting six years from the Start Date.

(ii) Premium-Priced Stock Options. The Committee approved a stock option grant
to you effective on your Start Date to purchase 2,000,000 shares of the Company
common stock, subject to the provisions of the Company’s 2006 Long-Term
Incentive Plan and the award agreement thereunder. The option price will be 115%
of the fair market value of the stock on the Start Date. These options will
become vested and exercisable as shown in the schedule below, provided you are
employed by the Company on the vesting date. These options must be exercised
within ten years from the Start Date or within three months, or in the case of
termination due to death or Retirement (as defined in the Company’s 2006
Long-Term Incentive Plan), within 12 months, of your Termination Date (as
defined in Section 9), whichever is earlier, or you will lose your right to do
so.

 

  •  

Option to purchase 200,000 shares vesting one year from the Start Date;

 

  •  

Option to purchase 300,000 shares vesting two years from the Start Date;

 

  •  

Option to purchase 300,000 shares vesting three years from the Start Date;

 

  •  

Option to purchase 400,000 shares vesting four years from the Start Date;

 

  •  

Option to purchase 400,000 shares vesting five years from the Start Date; and

 

  •  

Option to purchase 400,000 shares vesting six years from the Start Date.

 

2



--------------------------------------------------------------------------------

(iii) Performance Share Award. The Committee approved a performance share award
for you with a target payout opportunity equal to 1,000,000 shares, effective on
your Start Date, subject to the provisions of the Company’s 2006 Long-Term
Incentive Plan and the award agreement thereunder (the “Initial Performance
Share Award”). The Initial Performance Share Award will be paid in Company
common stock upon vesting. The actual payout (ranging from zero to 2,000,000
shares) will be determined based upon cumulative reported net earnings (subject
to adjustment for those items specified in the resolutions of the Committee
approving the Initial Performance Share Award) for fiscal years 2008, 2009,
2010, and 2011, as follows:

 

  •  

Less than $4.164 billion: None;

 

  •  

Equal to or greater than $4.164 billion but less than $4.467 billion: 500,000
shares;

 

  •  

Equal to or greater than $4.467 billion but less than $5.011 billion: 1,000,000
shares;

 

  •  

Equal to or greater than $5.011 billion but less than $5.860 billion: 1,500,000
shares; and

 

  •  

Equal to or greater than $5.860 billion: 2,000,000 shares.

Subject to Section 11(iv), the award will become vested and paid out in Company
common stock as shown in the schedule below, provided that the award is earned
as set forth in this Section 3(d)(iii) and provided you are employed with the
Company on the vesting date. For purposes of Section 409A (defined in
Section 14), the payout at each vesting date shall be considered a separate
payment.

 

  •  

One-third vesting five years from the Start Date;

 

  •  

One-third vesting six years from the Start Date; and

 

  •  

One-third vesting seven years from the Start Date.

Except as set forth in this letter or as may otherwise be determined by the
Committee in its sole discretion, you will not be eligible to receive any other
long-term incentive awards (whether stock or cash-based) until 2011. Beginning
in 2011, during your employment hereunder, you will be eligible to participate
in the Company’s long-term incentive compensation arrangements as in effect from
time to time subject to the sole discretion of the Committee.

4. Benefits. During your employment with the Company hereunder, you will be
eligible to participate in the Company’s employee benefit plans on terms and
conditions generally applicable to other senior executives of the Company. Under
the current policy (which is subject to change from time to time), you will be
eligible for 30 days of Paid Time Off (“PTO”) on an annual basis in addition to
seven company-paid holidays. PTO accrues each pay period up to a cap of 35 days
based on regular hours paid, and can be used for vacation, illness or
charitable, non-profit or other personal business.

5. Indemnification. The Company shall indemnify you to the maximum extent
permitted by applicable law and the Company’s bylaws with respect to your
employment hereunder and you shall also be covered under a directors and
officers liability insurance policy(ies) paid for by the Company during your
employment hereunder. The Company shall maintain directors and officers
liability insurance for your benefit on terms and conditions generally
applicable to the Company’s other senior executives. The Company’s obligations
under this Section 5 are only for acts and omissions by you while you are
employed by the Company under the terms of this letter but, with respect to such
acts and omissions, shall survive termination of your employment and also
termination or expiration of this letter.

6. Expenses. During your employment hereunder, you will be authorized to incur
necessary and reasonable travel, entertainment and other business expenses in
connection with your duties hereunder, and the Company shall promptly reimburse
you for such expenses upon presentation of appropriate supporting documentation,
all in accordance with the Company’s applicable policies.

7. Relocation. The Company will reimburse you for your reasonable relocation
expenses related to your move from the Toronto, Ontario (Canada) metropolitan
area to the San Francisco Bay Area (including temporary living expenses in the
San Francisco Bay Area for up to 12 months until your family moves to California
from Toronto). You will receive U.S. income tax restoration with respect to the
relocation expenses in this Section 7, in the manner set forth in the Company’s
relocation policy. You will also receive Canadian income tax restoration with
respect to the relocation expenses in this Section 7, in a manner substantially
consistent with the Company’s relocation policy as it applies to U.S. income tax
restoration. In the event you voluntarily terminate your employment without Good
Reason or your employment is terminated

 

3



--------------------------------------------------------------------------------

for Cause (as defined in Section 3(b)) prior to the first anniversary of your
Start Date, you will be required to repay all of the reimbursements described in
this Section 7 within thirty (30) days of the Termination Date (as defined in
Section 9). In the event you voluntarily terminate your employment without Good
Reason or your employment is terminated for Cause (as defined in Section 3(b))
on or after the first anniversary of your Start Date but prior to the second
anniversary of your Start Date, you will be required to repay a pro-rata portion
of the reimbursements described in this Section 7 within thirty (30) days of the
Termination Date (as defined in Section 9) based on the number of calendar days
remaining in the two year period commencing on the Start Date. For purposes of
the preceding sentence, notwithstanding anything to the contrary in the
Company’s relocation policy, “Cause” shall have the meaning set forth in
Section 3(b) of this letter.

8. Visa Fees. The Company will pay for all fees and expenses associated with
your obtaining a visa and authorization to work for the Company in the United
States.

9. Termination for Any Reason. Upon the termination of your employment for any
reason, you will be entitled to: (a) all unpaid salary and unpaid PTO accrued
through the Termination Date and (b) any unreimbursed business expenses. You may
also be eligible for other post-employment payments and benefits as provided in
this letter or pursuant to other agreements or plans with the Company. For all
purposes under this letter, “Termination Date” means the effective date of your
termination of employment with the Company.

10. Termination Not Related to a Change-in-Control. Subject to Section 14,
except in a termination related to a Change-in-Control (as defined in
Section 13(c)), in the event that your employment is involuntarily terminated by
the Company for reasons other than for Cause (as defined in Section 3(b)), death
or Disability (as defined in Section 13(a)), or you voluntarily terminate your
employment for Good Reason (as defined in Section 13(b) and subject to the
notice and cure provisions described therein) or Material Diminution of
Responsibilities (as defined in Section 13(d) and subject to the notice and cure
provisions described therein), the Company will provide you the following after
your separation from service (within the meaning of 409A (defined in Section 14)
and the Treasury regulations thereunder) in exchange for your release of any
claims in a form reasonably acceptable to the Company, provided you sign such
release and it becomes effective within 60 calendar days after such separation
from service (the “Release Deadline”):

(a) Subject to the last paragraph of this Section 10, your then current salary,
at regular pay cycle intervals, for 24 months from the Termination Date (the
“Severance Period”), as defined in Section 9, provided that no payment shall be
made before the end of the Release Deadline and, on the first pay cycle in the
calendar month following the calendar month containing the Release Deadline, you
shall receive the salary continuation payment for that pay cycle plus any
payments that were not made between the Termination Date and such first pay
cycle.

(b) Subject to the last paragraph of this Section 10, a pro-rated amount of your
annual bonus that you would otherwise have received had you continued to be
employed through the applicable payment date for the annual bonus performance
period in which your termination occurs (without any discretionary downward
individual adjustments), payable, if and when paid to other executives (or, if
later, immediately following the Release Deadline) and based on actual
performance results for the annual bonus performance period in question. Such
bonus will be pro-rated based on the number of days you were employed by the
Company during the applicable annual bonus performance period.

(c) Subject to the last paragraph of this Section 10, your annual bonus that you
would otherwise have received had you continued to be employed through the
applicable payment dates for the two annual bonus performance periods following
the annual bonus performance period in which your termination occurs (without
any discretionary downward individual adjustments), up to an annual maximum
payment equal to 150% of your base salary at the rate in effect on the
Termination Date (as defined in Section 9), payable, if and when paid to other
executives and based on actual performance results for the annual bonus
performance period(s) in question.

(d) The accelerated vesting of 25% of the unvested portion (determined as of the
Termination Date, as defined in Section 9) of both the Fair Market Value Stock
Options and Premium-Priced Stock Options granted on the Start Date.

 

4



--------------------------------------------------------------------------------

(e) During the period in which you are receiving payments under Section 10(a),
to the extent you continue your medical coverage under COBRA, reimbursement for
a portion of your COBRA premiums equal to the Company-paid portion of the cost
of such coverage for active employees under the plan as of the Termination Date
(based on the level of coverage (e.g., individual or family coverage) that you
have in effect under COBRA), provided that you substantiate to the reasonable
satisfaction of the Company the payment of such premiums.

If at any time during the period commencing on the Termination Date (as defined
in Section 9) and ending on the latest date that any amount is payable to you
under this Section 10, you accept other employment or professional relationship
with a competitor of the Company (defined as either (i) another company
primarily engaged in the apparel design or apparel retail business or (ii) any
retailer with apparel sales in excess of $500 million annually (a
“Competitor”)), or if you breach your remaining obligations to the Company
(e.g., your duty to protect confidential information, agreement not to solicit
Company employees), then the Company’s obligations under Sections 10(a), 10(b),
and 10(c) will cease such that you will not be entitled to any further payments
thereunder. In addition, cash payments under Sections 10(a), 10(b), and 10(c)
will be reduced by any cash compensation you earn (whether paid, deferred, base,
incentive, or otherwise) other than the Excepted Fees (defined in the next
sentence) during the Severance Period (as defined in Section 10(a)) and beyond
with respect to the bonuses in Section 10(c) from other employment or any other
professional relationship with a non-Competitor and you shall inform the Company
in advance and keep the Company reasonably informed on a continuing basis of the
terms of such employment or other professional relationship for this purpose.
The Excepted Fees are fees up to $500,000 per 12-month period commencing on the
Termination Date earned for providing director and/or consulting services to a
non-Competitor while you are unemployed.

11. Termination Related to a Change-in-Control. Subject to Section 14, in the
event that one of the following occurs:

(a) Your employment is involuntarily terminated by the Company for reasons other
than for Cause (as defined in Section 3(b)), death, or Disability (as defined in
Section 13(a)) either in connection with a Change-in-Control (as defined in
Section 13(c)) or within 12 months after such Change-in-Control; OR

(b) You voluntarily terminate your employment for Good Reason (as defined in
Section 13(b) and subject to the notice and cure provisions described therein)
within 12 months after such Change-in-Control; OR

(c) You voluntarily terminate your employment during the 30-day period
commencing on the six-month anniversary of such Change-in-Control due to a
Material Diminution of Responsibilities (as defined in Section 13(d) and subject
to the notice and cure provisions described therein) that occurred on or after
such Change-in-Control.

then the Company will provide you the following after your separation from
service (within the meaning of 409A (defined in Section 14) and the Treasury
regulations thereunder) in exchange for your release of any claims in a form
reasonably acceptable to the Company, provided you sign such release and it
becomes effective on or before the Release Deadline (as defined in Section 10):

(i) A lump sum equivalent of 24 months of your then current salary, payable upon
expiration of the Release Deadline; provided, that, if required to comply with
Section 409A (as defined in Section 14) and the Treasury regulations thereunder,
this amount shall instead be paid in the time and form set forth in
Section 10(a) without application of the last paragraph of Section 10.

(ii) A pro-rated amount of your annual bonus that you would otherwise have
received had you continued to be employed through the applicable payment date
for the annual bonus performance period in which your termination occurs
(without any discretionary downward individual adjustments), payable, if and
when paid to other executives (or, if later, immediately following the Release
Deadline) and based on actual performance results for the annual bonus
performance period in question. Such bonus will be pro-rated based on the number
of days you were employed by the Company during the applicable annual bonus
performance period.

(iii) Your annual bonus that you would otherwise have received had you continued
to be employed through the applicable payment dates for the two annual bonus
performance periods following the annual bonus performance period in which your
termination occurs (without any discretionary downward individual adjustments),
up to an annual maximum payment equal to 150% of your base salary at the rate in
effect on the Termination Date (as defined in Section 9), payable, if and when
paid to other executives and based on actual performance results for the annual
bonus performance period(s) in question.

 

5



--------------------------------------------------------------------------------

(iv) If your Termination Date (as defined in Section 9) occurs in Fiscal Year
2010 or 2011, in full satisfaction of the Initial Performance Share Award, you
shall be entitled to receive, at the time of your separation from service, such
pro-rated number of shares of Company common stock (which shall be fully vested)
subject to the Company’s achievement of the cumulative reported net earnings
targets (as adjusted for those items specified in the resolutions of the
Committee approving the Initial Performance Share Award) for the completed
fiscal years prior to the beginning of the fiscal year of your termination
(i.e., Fiscal Years 2008 and 2009 for a Termination Date in Fiscal Year 2010,
and Fiscal Years 2008, 2009, and 2010 for a Termination Date in Fiscal Year
2011), as set forth under the “Acceleration of Performance Shares in
Change-in-Control” heading contained in the Committee’s resolutions approving
the Initial Performance Share Award.

(v) If your Termination Date (as defined in Section 9) occurs after the end of
fiscal year 2011, full vesting of any portion of the Initial Performance Share
Award that has been earned based on performance (as set forth in
Section 3(d)(iii) of this letter) but has not otherwise vested.

(vi) Full vesting of your Fair Market Value Stock Options and Premium-Priced
Stock Options granted on the Start Date that otherwise are not vested as of the
Termination Date (as defined in Section 9).

(vii) To the extent you continue your medical coverage under COBRA,
reimbursement for a portion of your COBRA premiums equal to the Company-paid
portion of the cost of such coverage for active employees under the plan as of
the Termination Date (based on the level of coverage (e.g., individual or family
coverage) that you have in effect under COBRA), provided that you substantiate
to the reasonable satisfaction of the Company the payment of such premiums.

For purposes of Section 11(a), your employment shall be deemed to be
involuntarily terminated by the Company for reasons other than for Cause (as
defined in Section 3(b)) in connection with such Change-in-Control if such
termination occurs prior to such Change-in-Control and (i) is expressly required
by the merger agreement or other instrument definitively governing such
Change-in-Control or (ii) is made at the express written request of the other
party (or parties) to the transaction constituting such Change-in-Control.

12. Termination for Cause. Without limiting Section 18, in the event you are
terminated for Cause (as defined in Section 3(b)), you will be eligible for none
of the transition or severance benefits described in Sections 10 and 11. In
addition, you will forfeit all unvested Company equity-based awards.

13. Certain Definitions Relating to Termination.

(a) Disability Definition. “Disability” means a permanent and total disability
within the meaning of section 22(e)(3) of the Internal Revenue Code (the
“Code”), provided that the Committee in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.
Notwithstanding the preceding sentence, under no circumstances shall you be
considered to have a Disability for purposes of this Section 13(a) if you are
not eligible for long-term disability coverage under a Company-sponsored
long-term disability plan that provides substantially comparable salary
continuation benefits as those provided under the Company’s long-term disability
plan in effect on the Start Date.

(b) Good Reason Definition. “Good Reason” shall mean any of the following that
occur without your consent: (1) relocation of your primary work location by more
than fifty (50) miles from San Francisco, (2) any reduction in your base salary
or target annual bonus percentage opportunity, (3) your ceasing to be Chief
Executive Officer of the Company, (4) the Company’s material breach of this
letter or (5) the failure by the Company, following your written request to the
Company’s General Counsel, to procure and deliver to you reasonably satisfactory
evidence of the assumption of this Agreement by any successor as required by
Section 21. Before “Good Reason” has been deemed to have occurred, you must give
the Company written notice detailing why you believe a Good Reason event has
occurred and such notice

 

6



--------------------------------------------------------------------------------

must be provided to the Company within thirty days of your actual knowledge of
the initial occurrence of such alleged Good Reason event. The Company shall then
have thirty days after its receipt of written notice to cure the item cited in
the written notice so that “Good Reason” will have not formally occurred with
respect to the event in question.

(c) Change-in-Control Definition. “Change-in-Control” means the consummation of
one or more of the following events: (i) any “person” (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of shares representing more than 50% of the combined voting power of the then
outstanding Voting Stock (as defined below in this Section 13(c)) of the
Company; provided, however, that a “Change of Control” shall not be deemed to
occur solely as the result of the acquisition by Donald G. Fisher, Doris F.
Fisher, John J. Fisher, William Fisher and/or Robert R. Fisher (collectively,
the “Fishers”) and the Permitted Designees (as defined below in this
Section 13(c)) of shares representing in the aggregate more than 50% but less
than 75% of the combined voting power of the then outstanding Voting Stock of
the Company; (ii) the Company consolidates with or merges into any other
corporation, any other corporation merges into the Company, or the Company
effects a share exchange or the Company conveys, sells, transfers or leases all
or substantially all (more than 75%) of its assets (other than to one or more of
its wholly-owned subsidiaries), and, in the case of any such consolidation,
merger or share exchange transaction, the outstanding Common Stock of the
Company is reclassified into or exchanged for any other property or securities,
unless the shareholders of the Company immediately before such transaction own,
directly or indirectly immediately following such transaction, at least a
majority of the combined voting power of the then outstanding Voting Stock of
the entity resulting from such transaction in substantially the same proportion
as their ownership of the Voting Stock of the Company immediately before such
transaction, or unless such transaction is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock; (iii) the Company or the Company and its subsidiaries, taken as
a whole, sells, assigns, conveys, transfers or leases all or substantially all
(more than 75%) of the assets of the Company or of the Company and its
subsidiaries, taken as a whole over a 12-month period, as applicable (other than
to one or more wholly-owned subsidiaries of the Company); or (iv) any time the
Continuing Directors (as defined below in this Section 13(c)) do not constitute
a majority of the Board (or, if applicable, a successor entity to the Company).

For purposes of the above definition of Change-in-Control, “Continuing
Directors” means, as of any date of determination, any member of the Board who
(A) was a member of such Board on the Start Date (the “Original Directors”) or
(B) was appointed, nominated for election, or elected to such Board with the
approval of a majority of the Original Directors or Continuing Directors who
were members of such Board at the time of such nomination or election.

For purposes of the above definition of Change-in-Control, “Permitted Designees”
means (i) a spouse or lineal descendent by blood or adoption of any of the
Fishers; (ii) trusts solely for the benefit of any of the Fishers, one or more
charitable foundations, institutions or entities or any of the individuals
referred to in clause (i); (iii) in the event of the death of a Fisher, his or
her estate, heirs, executor, administrator, committee or other personal
representative; or (iv) any Person (as defined below in this Section 13(c)) so
long as any of the Fishers or any of the individuals referred to in clause
(i) are the sole beneficial owners of more than 50% of the Voting Stock of such
Person and constitute a majority of the board of directors of such Person, in
the case of a corporation, or of the individuals exercising similar functions,
in the case of an entity other than a corporation.

For purposes of the above definition of Change-in-Control, “Person” means any
individual, corporation, partnership, joint venture, trust, estate,
unincorporated organization, limited liability company or government or any
agency or political subdivision thereof.

For purposes of the above definition of Change-in-Control, “Voting Stock” means
all classes of capital stock (shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of the applicable entity, but excluding any debt securities
convertible into such equity) of the applicable Person then outstanding and
normally entitled to vote in the election of directors.

(d) Material Diminution of Responsibilities Definition. “Material Diminution of
Responsibilities” means the occurrence of any of the following without your
consent (i) you cease to report directly to the Board of the ultimate parent
entity, (ii) one or more of your direct reports is required by the Board to
report directly and solely to the Board instead of to you, (iii) you are
required by the Board to report to another officer, (iv) you are no longer the
CEO of the ultimate parent entity, (v) you remain the CEO of the ultimate parent
entity but you are not the sole highest ranking officer of such entity in terms
of responsibility and authority, or (vi) following a Change-in-Control as a
result of which the Company ceases to be publicly traded on the New York Stock
Exchange, Nasdaq or otherwise, you suffer a

 

7



--------------------------------------------------------------------------------

material adverse change in your authority as compared to your authority
immediately prior to such Change-in-Control. In the event the Company ceases to
be publicly traded on the New York Stock Exchange, Nasdaq or otherwise, the term
“ultimate parent entity” used in this Section 13(d) shall not include any direct
or indirect shareholders of the Company that are not publicly traded (other than
parent entities that are both (i) operating companies whose primary purpose is
not investment related and (ii) not directly or indirectly owned by a company
whose primary purpose is investment related). A Material Diminution of
Responsibilities shall not be deemed to have occurred solely by reason of the
Company’s sale of one or more of its businesses or by an action taken in good
faith to comply with applicable law, generally accepted accounting principles,
regulatory guidance, or other similar guidance. Before “Material Diminution of
Responsibilities” has been deemed to have occurred, you must give the Company
written notice detailing why you believe a Material Diminution of
Responsibilities event has occurred and such notice must be provided to the
Company within thirty days of your actual knowledge of the initial occurrence of
such alleged Material Diminution of Responsibilities event. The Company shall
then have thirty days after its receipt of written notice to cure the item cited
in the written notice so that “Material Diminution of Responsibilities” will
have not formally occurred with respect to the event in question.

14. Internal Revenue Code Section 409A. Notwithstanding anything contained in
this letter to the contrary, if you are deemed by the Company at the time of
your “separation from service” with the Company to be a “specified employee,”
each within the meaning of Section 409A of the Code (“409A”), any compensation
or benefits to which you become entitled under this letter (or any agreement or
plan referenced in this letter) in connection with such separation shall not be
made or commence until the date which is six (6) months after your “separation
from service” (or, if earlier, your death). Such deferral shall only be effected
to the extent required to avoid adverse tax treatment to you, including (without
limitation) the additional twenty percent (20%) tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
compensation or benefits which would have otherwise been paid during that period
(whether in a single sum or in installments) in the absence of this Section
shall be paid to you or your beneficiary in one lump sum. Any taxable
reimbursements made to you pursuant to Section 6, 7 or Section 31 shall be made
on or before the last day of the calendar year following the calendar year in
which the applicable expense was incurred. With respect to any such taxable
reimbursements, the amount of expenses eligible for reimbursement during a
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year. Any tax restoration payments made to you pursuant to
Section 7 shall be made by the end of the calendar year following the calendar
year in which you remit the related taxes.

15. Section 280G. In the event that it is determined that any payment or
distribution of any type to you or for your benefit made by the Company, by any
of its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Code Section 280G and the regulations thereunder) or by any affiliate of such
person, whether paid or payable or distributed or distributable pursuant to the
terms of this letter or otherwise, would be subject to the excise tax imposed by
Code Section 4999 or any interest or penalties with respect to such excise tax
(such excise tax, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”), then such payments or distributions or
benefits shall be payable either: (i) in full or (ii) as to such lesser amount
which would result in no portion of such payments or distributions or benefits
being subject to the Excise Tax. You shall determine whether to receive the
amounts provided in (i) or (ii). If you select to reduce payments pursuant to
(ii), then the payments will be reduced in accordance with the following order
of priority: (x) first, Full Credit Payments (as defined below) will be reduced
in reverse chronological order such that the payment owed on the latest date
following the occurrence of the event triggering the Excise Tax will be the
first payment to be reduced until such payment is reduced to zero, and then the
payment owed on the next latest date following occurrence of the event
triggering the Excise Tax will be the second payment to be reduced until such
payment is equal to zero, and so forth, until all such Full Credit Payments have
been reduced to zero, and (y) second, Partial Credit Payments (as defined below)
will be reduced in a manner such as to obtain the best economic benefit for you
so that after giving effect to such reduction, you retain the greatest economic
value of such Partial Credit Payments. “Full Credit Payment” means a payment,
distribution or benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this letter or otherwise, that if reduced in value by
one dollar reduces the amount of the parachute payment (as defined in
Section 280G) by one dollar. “Partial Credit Payment” means a payment,
distribution or benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this letter or otherwise, that if reduced in value by
one dollar reduces the amount of the parachute payment (as defined in
Section 280G) by an amount that is less than one dollar. For clarification
purposes only, a “Partial Credit Payment” would include a stock option as to
which vesting is accelerated upon an event that triggers the Excise Tax, where
the in the money value of the option exceeds the value of the option accleration
that is added to the parachute payment. You and the Company shall furnish such
documentation and documents as may be necessary for the Company’s independent
external accountants to perform the requisite Code Section 280G computations and
analysis.

 

8



--------------------------------------------------------------------------------

16. No Conflicts with this Offer/Representations. You represent and warrant that
you do not have any agreements, obligations, relationships or commitments to any
other person or entity that conflict or would conflict with accepting this offer
or fully performing your duties and obligations of this position, including,
without limitation any ongoing obligations you may have to your former employer.
You further represent that the credentials and information you provided to
Company (or its agents) related to your qualifications and ability to perform
this position are true and correct.

17. Abide by Company Policies. You agree to abide by all applicable Company
policies including, but not limited to, policies contained in the Code of
Business Conduct and the Securities Law Compliance Manual. You also agree to
execute and abide by the attached Confidentiality, Non-Solicitation &
Non-Disparagement Agreement before, during and after your employment with
Company.

18. Recoupment Policy. You hereby agree and understand that you will be subject
to the Company’s recoupment policy in effect from time to time. Under the
current policy applicable to the Company’s senior executives, subject to the
discretion and approval of the Board, the Company will, to the extent permitted
by governing law, in all appropriate cases as determined by the Board, require
reimbursement and/or cancellation of any bonus or other incentive compensation,
including stock-based compensation, awarded to an executive officer or other
member of the Company’s executive leadership team where all of the following
factors are present: (a) the award was predicated upon the achievement of
certain financial results that were subsequently the subject of a restatement,
(b) in the Board’s view, the executive engaged in fraud or intentional
misconduct that was a substantial contributing cause to the need for the
restatement, and (c) a lower award would have been made to the executive based
upon the restated financial results. In each such instance, the Company will
seek to recover the individual executive’s entire annual bonus or award for the
relevant period, plus a reasonable rate of interest.

19. Stock Ownership. Under Company policy, you are required to comply with
certain stock ownership requirements as determined by the Board. Under current
policy, you are required to own 150,000 shares of Company common stock within
five years of the Start Date.

20. Choice of Law/Remedies for Breach. The validity, interpretation,
construction and performance of this letter shall be governed by the laws of the
State of California (except their provisions governing the choice of law). It is
specifically understood and agreed that any breach of the attached
Confidentiality, Non-Solicitation and Non-Disparagement Agreement and certain
provisions of this letter (including, without limitation, Sections 1, 10, and
17) is likely to result in irreparable injury to the Company and that, in
addition to any other remedy it may have, the Company shall, to the extent
enforceable, be entitled to seek to enforce the specific performance of any
obligation by you and to obtain both temporary and permanent injunctive relief
without the necessity of proving actual damages. The parties hereby submit
themselves to the Superior Court of California in and for the County of San
Francisco for the purpose of enforcing this letter.

21. Successors. This letter shall be binding upon any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets, and the Company will require any such successor to expressly assume and
agree in writing to perform this letter in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. For all purposes under this letter, the term “Company” shall
include any successor to the Company’s business and/or assets which becomes
bound by this letter by contract, operation of law or otherwise. This letter
will inure to the benefit of and be enforceable by you and your personal or
legal representatives, executors, estate, trustee, administrators, successors,
heirs, distributees, devisees and legatees, as applicable. If you die and any
amounts become payable under this letter, the Company will pay those amounts to
your estate or named beneficiary, as applicable, except as otherwise may be
required by applicable law.

22. Notice. Notices and all other communications contemplated by this letter
shall be in writing and shall be deemed to have been duly given when personally
delivered, mailed by overnight courier, or sent by confirmed facsimile. In your
case, mailed notices shall be addressed to you at the home address that you most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Chief Legal and Administrative Officer
or General Counsel.

23. Modifications and Waivers. No provision of this letter shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by you and by the Chief Legal and Administrative Officer
or General Counsel of the Company. No waiver by either party of any breach of,
or of compliance with, any condition or provision of this letter by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

9



--------------------------------------------------------------------------------

24. Whole Agreement. Except for those agreements or plans specifically
referenced herein, this letter contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) with respect to the subject matter hereof. In the event of any
conflict in terms between this letter and any other agreement not specifically
referenced herein executed by and between you and the Company, the terms of this
letter shall prevail and govern. For the avoidance of doubt, in the case of a
conflict between this letter and the terms of the Fair Market Value Stock
Options, Premium-Priced Stock Options, and the Initial Performance Share Award,
as set forth in the Company’s 2006 Long-Term Incentive Plan (and the related
award agreements), except as set forth in Section 10(d), 11(iv), 11(v), and
11(vi) of this letter, the terms set forth in the Company’s 2006 Long-Term
Incentive Plan (and the related award agreements) shall control. The attached
Confidentiality, Non-Solicitation & Non-Disparagement Agreement shall be
considered part of this letter for all purposes.

25. Legal Fees. The Company shall reimburse you for all reasonable legal fees
and expenses (including, without limitation, reasonable legal fees for your
immigration counsel) and reasonable fees of your tax advisors incurred in
connection with the negotiation, preparation and execution of this letter not to
exceed $50,000 in the aggregate.

26. Withholding Taxes. All payments made under this letter shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.

27. Severability. The invalidity or unenforceability of any provision or
provisions of this letter shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.

28. Assignment. The Company may assign its rights under this letter to any
entity that expressly in writing assumes the Company’s obligations hereunder in
the same manner and to the same extent that the Company would be required to
perform such obligations in connection with any sale or transfer of all or
substantially all of the Company’s assets to such entity.

29. No Mitigation. In the event of your termination of your employment, you will
be under no obligation to seek other employment or take any other action by way
of mitigation of the amounts payable, or benefits provided, to you under this
letter.

30. Non-Exclusivity of Rights. Except as specifically set forth in this letter
and without limiting the Committee’s sole discretion to provide otherwise,
nothing in this letter will prevent or limit your future participation in any
benefit or compensation plan, program, policy or practice provided by the
Company and for which you may qualify, nor shall anything herein limit or
otherwise affect such rights as you may have under any other contract or
agreement entered into after the Start Date. Amounts that are vested benefits or
that you are entitled to receive under any benefit or compensation plan, policy,
practice or program of, or any contract or agreement entered into after the date
hereof with, the Company at or subsequent to the date your employment with the
Company terminates will be payable in accordance with such benefit or
compensation plan, policy, practice, program, contract or agreement, except as
explicitly modified by this letter.

31. Cooperation. Following termination of your employment for any reason, you
shall reasonably cooperate with, assist and provide information to the Company
and its respective affiliates concerning any matters about which you have
knowledge because of your prior employment with the Company or their respective
affiliates or your prior involvement as an officer or director of the Company
and/or any of its affiliates. Your agreement to cooperate with, assist and/or
provide information to the Company and their respective affiliates includes, if
necessary, assistance by you in any litigation matters. Such assistance and
cooperation will be scheduled at times and locations personally convenient for
you and not inconsistent with the responsibilities you may have with subsequent
employment or rendering of services, except where such scheduling is
unreasonable or impracticable (giving the needs of both parties equal weight)
under all of the circumstances. The Company or their respective affiliates shall
pay, or reimburse you, for reasonable, out-of-pocket costs incurred by you in
providing such assistance (e.g., reasonable travel costs and reasonable legal
fees). In the event that you shall be required to provide services pursuant to
this Section in excess of ten (10) hours in any month, you shall be compensated
at a rate of $5,000 per 8-hour day (pro-rated for any partial days of service);
provided, however, that you shall not be compensated for any service that you
otherwise are required to perform pursuant to applicable law.

 

10



--------------------------------------------------------------------------------

32. Counterparts. This letter may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Please review and sign this letter, which incorporates the Confidentiality,
Non-Solicitation & Non-Disparagement Agreement attached, and return them to
Chief Legal and Administrative Officer. We must receive your signed letter
before the Start Date.

Glenn, it is our pleasure to extend this offer. We look forward to working with
you.

 

Yours sincerely, /s/ Michelle Banks Michelle Banks SVP, General Counsel, and
Corporate Secretary and Chief Compliance Officer

Date: December 1, 2008

/s/ Glenn Murphy Glenn Murphy

Date: December 1, 2008

 

11



--------------------------------------------------------------------------------

CONFIDENTIALITY, NON-SOLICITATION & NON-DISPARAGEMENT AGREEMENT

I, Glenn Murphy, in consideration of the offer of employment with The Gap, Inc.
(the “Company”), acknowledge that the services I will perform for the Company
are unique and extraordinary and that I will be in a relationship of confidence
and trust with the Company. As a result, during my employment with the Company,
I will acquire “Confidential Information” that is (1) owned or controlled by the
Company, (2) in the possession of the Company and belonging to third parties,
and/or (3) conceived, originated, discovered or developed in whole or in part by
me. Confidential Information includes trade secrets and other confidential or
proprietary business, technical, strategic, marketing, legal, personnel or
financial information (including, without limitation, financial forecasts or
reports and pro-forma financial models), whether or not my work product, in
written, graphic, oral or other tangible or intangible forms, including, but not
limited to: board or executive presentations; strategic plans; unannounced
product information, specifications, samples or designs; sales and pricing
practices; computer programs; drawings, photographs, diagrams, models; vendor or
customer names; the products a vendor supplies to the Company; customer research
results; employee lists or organizational charts; company e-mail or telephone
directories; individual employee compensation and benefits information; business
or marketing plans; studies, analyses, projections and reports; communication
with attorneys; and software systems and processes. Any information that is not
readily available to the public shall be considered to be a trade secret and
confidential and proprietary.

I agree that I will keep the Confidential Information in strictest confidence
and trust. I will not, without the prior written consent of the Company’s
General Counsel, directly or indirectly use or disclose to any person or entity
any Confidential Information, during or after my employment, except as is
necessary in the ordinary course of performing my duties while employed by the
Company, or if required to be disclosed by order of a court of competent
jurisdiction, administrative agency or governmental body, or by subpoena,
summons or other legal process, provided that prior to such disclosure, the
Company is given reasonable advance notice of such order and an opportunity to
object to such disclosure.

I agree that in the event of my employment termination for any reason, I will
immediately deliver to the Company all company property, including all
documents, materials or property of any description, or any reproduction of such
materials, containing or pertaining to any Confidential Information.

In order to protect the Confidential Information, I agree that so long as I am
employed by the Company, and for a period of two years thereafter, I will not
directly or indirectly, on behalf of me, any other person or entity, solicit,
call upon, recruit, or attempt to solicit any of the Company’s employees or in
any way encourage any Company employee to leave their employment with the
Company. For this purpose, advertisements for employment that do not directly or
indirectly identify me placed in newspapers of general circulation will not be
considered solicitation. I further agree that I will not directly or indirectly,
on behalf of me, any other person or entity, interfere or attempt to interfere
with the Company’s relationship with any person who at any time was an employee,
consultant, customer or vendor or otherwise has or had a business relationship
with the Company.

I agree now, and after my employment with the Company terminates, not to
directly or indirectly, disparage the Company in any way or to make negative,
derogatory or untrue statements about the Company, its business activities, or
any of its directors, managers, officers, employees, affiliates, agents or
representatives to any person or entity.

ACKNOWLEDGED AND AGREED TO THIS 1st DAY OF December, 2008.

/s/ Glenn Murphy Glenn Murphy

 

12